UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 POWIN CORPORATION (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS May 1, 2012 The annual meeting of the stockholders of POWIN CORPORATION, a Nevada corporation, will be held Wednesday, June 13, 2012, at 2:00 in the afternoon of that day, at the Best Western Plus Northwind Inn and Suites at 16105 S.W. Pacific Highway, Tigard, Oregon 97224.Stockholders will be asked to consider the following matters at the meeting, which are described in the accompanying proxy statement 1. To elect four directors to hold office until the 2013 Annual Meeting of Stockholders and until their successors are elected and qualified; 2. Approve the adoption an amendment to the Articles of Incorporation; 3. Any other business which may properly come before the meeting; including adjourning the meeting from time to time. The Board of Directors has fixed the close of business on April 12, 2012 as the record date for the determination of the stockholders entitled to notice of and to vote at the meeting.Only stockholders of record at that time will be entitled to vote at the meeting, or any adjournment thereof. The Board of Directors of the Company solicits you to sign, date and return the enclosed proxy.Your proxy may be revoked at any time before it is exercised. By Order Of the Board of Directors /s/ Joseph Lu Joseph Lu Chairman POWIN CORPORATION 20550 S.W. 115th Ave. Tualatin, OR 97062 IMPORTANT NOTICE regarding the availability of proxy materials for the Annual Meeting of Stockholders to be held on June 13, 2012: The Company's Proxy Statement, 2011 Annual Report, Form 10-K and other proxy materials are being mailed with this Notice of Annual Meeting of Stockholders. P R O X Y THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoints Joseph Lu Chief Financial Officer, POWIN CORPORATION as Proxy, with the power to appoint his substitute, and hereby authorizes him to represent and to vote all of theshares of Common Stock held of record by the undersigned on April12, 2012 at the annual meeting of stockholders to be held on June 13, 2012, or any adjournment or adjournments thereof, as fully and with the same effect as the undersigned might or could do if personally present, with respect to the following business proposed by the Company to be conducted at the meeting: 1. ELECTION OF DIRECTORS FOR all nominees listed below (except as marked to the contrary below)o WITHHOLD AUTHORITY to vote for all nominees listed belowo TO WITHHOLD AUTHORITY TO VOTE FOR ANY INDIVIDUAL NOMINEE STRIKE A LINE THROUGH THE NOMINEE'S NAME IN THE LIST BELOW Joseph LuZaixiang (Fred) LiuTy MeasomJeanne Liu 2. AMENDMENT TO ARTICLES OF INCORPORATION: To approve and ratify the adoption of anamendment to the Articles of Incorporation FOR o AGAINST o WITHHOLD AUTHORITYo 3. In their discretion, the Proxies are authorized to vote upon such other business as may properly come before the meeting. A majority of said Proxies, or their substitutes, present and acting at said meeting, or any adjournment thereof (or if only one be present and acting, that one) shall have and may exercise all of the powers of all of said Proxies.This proxy when properly executed will be voted in the manner directed herein by the undersigned stockholder.IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED FOR THE ABOVE-NAMED NOMINEES.The undersigned hereby ratifies and confirms all that said Proxies, or any of them or their substitutes, may lawfully do or cause to be done by virtue hereof and acknowledges receipt of the notice of said meeting and the Proxy Statement accompanying it. PLEASE SIGN EXACTLY AS NAME APPEARS. When shares are held by joint tenants, both should sign. When signing as attorney, as executor, administrator, trustee or guardian, please give full title as such. If a corporation, please sign in full corporate name by president or other authorized officer. If a partnership, please sign in partnership name by authorized person. Signature Dated, 2012. Signature if held jointly Please mark, sign, and date and return this proxy promptly using the enclosed envelope. General Information Powin Corporation (“Company”) is furnishing this proxy statement and enclosed proxy in connection with the solicitation of proxies on behalf of the Board of Directors of the Company for use at the Annual Meeting of Stockholders to be held on June 13, 2012.All expenses of the solicitation will be borne by the Company.In addition to solicitation by mail, a number of regular employees may solicit proxies in person or by telephone.The Company does not expect to pay any compensation for the solicitation of proxies.The proxy may be revoked at any time before it is exercised by giving written notice to the Secretary of the Company.Stockholders sharing the same address are provided only one proxy statement and annual report unless the Company has been notified that separate copies are desired.Stockholders sharing addresses who wish to receive a separate proxy statement or annual report should contact the Company in writing at 20550 S.W. 115th Ave, Tualatin OR 97062 or call 503-598-6659 The Company will act in accordance with your wishes.The enclosed proxy and this Proxy Statement were first sent or given to the holders of POWIN stock on or about May1, 2012. The record date with respect to this solicitation is April 12, 2012 and only holders of Common Stock and/or Preferred Stock of the Company as of the close of business on that date are entitled to vote, either in person or by proxy, at the meeting.At the close of business on that date 162,172,538shares of Common Stock and 5,660 shares of Preferred Stock were issued and outstanding.Holders of Common Stock are entitled to one vote per share standing in their names on the record date.Holders of Preferred Stock are entitled to one vote per share standing in their names on the record date. Directors are elected by a plurality (a number greater than those cast for any other candidates) of thevotes cast, in person or by proxy, by the stockholders entitled to vote at the annual meeting for that purpose. The affirmative vote of the holders of a majority of the votes of the Company's stock entitled to vote at the annual meeting is required for the approval of such other matters as properly may come before the annual meeting or any adjournment thereof.A stockholder entitled to vote at the meeting can withhold authority to vote for all nominees for director or can withhold authority to vote for certain nominees for director. If you hold shares of the Company's stock directly as the shareholder of record and you give your proxy, your shares will be voted in accordance with your instructions.However, if you are the shareholder of record and you give your proxy without providing voting instructions, your proxy will be voted in accordance with the recommendation of our board of directors (that is, "FOR" the election of each nominee for director named in this proxy statement). If your shares of the Company's stock are held in street name through a broker, they will be voted in accordance with the voting instructions that you provide. If you do not provide voting instructions, your broker is only permitted to vote your shares on proposals that are considered routine under rules of the New York Stock Exchange.As a result of recent amendments to those rules, the election of directors would not be considered to be routine.Therefore, if your shares are held in street name and you do not give instructions to your broker; your shares will not be voted in the election of directors at the meeting.This would be a "broker non-vote", which occurs when a broker holding shares for a beneficial owner does not vote on a particular proposal because the broker does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner. Abstentions and broker non-votes are counted for purposes of determining the presence or absence of a quorum for the transaction of business.Abstentions are counted in tabulations of the votes cast on proposals presented to stockholders, whereas broker non-votes are not counted for purposes of determining whether a proposal has been approved. To the knowledge of the Company, there are no special arrangements or understandings between any of the directors and officers other than each of them acting solely in their capacity as such. Nomination of Directors The Board of Directors performs the functions of a nominating committee and selects all nominees for election at stockholder meetings.The Company does not have a separate charter with respect to the nomination of directors.The Board of Directors does not believe a separate nominating committee is necessary as the Company is not currently required to have a separate committee and the full Board of Directors desires to participate in the discussions regarding the structure, qualifications and needs of the Board. The identification and selection of director nominees is made by the members of the Board in consultation with one another.The Board has not established specific minimum qualifications for nominees, but does evaluate prospective nominees for directors based on their perceived character, judgment, independence, financial or business acumen, diversity of experience, ability to represent and act on behalf of all stockholders, as well as the needs of the Board of Directors.Other than the diversity of experience of our directors, the Board did not consider diversity in the selection of the director nominees for this annual meeting.The Board of Directors does not have a policy concerning the consideration of director candidates recommended by stockholders, as no director candidates have been recommended by stockholders in recent years.Any stockholder of the corporation entitled to vote for the election of directors at the annual meeting may make a nomination at the meeting, provided timely notice is given in writing to the secretary of the corporation.To be timely, a stockholder's notice shall be delivered to or mailed and received at the principal executive offices of the corporation not less than one hundred twenty (120) days nor more than one hundred fifty (150) days prior to the first anniversary of the preceding year's annual meeting; provided, however, that in the event that the date of the annual meeting is advanced by more than thirty (30) days or delayed by more than sixty (60) days from such anniversary date, notice by the stockholder to be timely must be so delivered and received not earlier than the 150th day before such annual meeting and not later than the close of business on the later of the 120th day before such annual meeting or the 10th day following the day on which public announcement of the date of such annual meeting is first made.Such stockholder's notice to the secretary shall set forth (a) as to each person whom the stockholder proposes to nominate for election or re-election as a director, (i) the name, age, business address and, if known, residence address of the proposed nominee, (ii) the principal occupation or employment of the proposed nominee, (iii) the number of shares of stock of the corporation which are owned of record and beneficially by the proposed nominee and (iv) any other information relating to the person that is required to be disclosed in solicitations for proxies for election of directors pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the "Exchange Act"); and (b) as to the stockholder giving the notice (i) the name and record address of the stockholder and (ii) the class and number of shares of capital stock of the corporation which are owned by the stockholder.The corporation may require any proposed nominee to furnish such other information as may reasonably be required by the corporation to determine the eligibility of such proposed nominee to serve as director of the corporation.If it is determined that a nomination does not satisfy the nomination requirements, the defective nomination shall be disregarded.The Company has not received notice of any such proposed nominee. Communications with Directors The Board of Directors does not have a formal process, by which stockholders may send communications to the full Board of Directors or individual directors, but stockholders can mail communications to the Board or individual members at the Company's head offices, as stated on the front page of this Definitive Proxy Statement, to the attention of the Chief Financial Officer.The Chief Financial Officer will forward such communications to the Board or the specific Director.Stockholders are also permitted to communicate with the Board of Directors at the Company's annual meeting of stockholders. The Board is of the view that this process is sufficient for allowing stockholders to communicate with the Board. The Company does not currently have a formal policy regarding directors' attendance at the annual meeting of stockholders, but historically all members of the Board have attended such meetings.All but one member of the Board attended the 2011 annual meeting of stockholders. PROPOSAL NO.1.ELECTION OF DIRECTORS The Company’s current Board of Directors and the current nominees are listed below: Name Age Present Position With Company Principal occupation last Five Years Director Since Term Expires Family Relationship Between Directors and Officers Joseph Lu 58 Chairman, CEO, Interim CFO and Director CEO,POWIN Corporation None Zaixiang Liu 58 Director Employee ofPOWIN Corporation None Ty Measom 48 Director Owner/Manager, Camp-Chef Cooking Products None Jeanne Liu 52 President, Director Senior Vice President of Operations None Assumes that the nominee is re-elected.Current term expires at this annual meeting. . For each member of our Board (including each person nominated for election as a director at the annual meeting), we have described below the specific experience, qualifications, attributes and skills that led to the conclusion that such person should serve on the Board. Joseph Lu was born in China.He received a degree in Chinese Culture from the University of Taipei in Taiwan.He also received a B.A. degree in Chemical Science.Mr. Lu formed Powin Corporation in 1990 and has served as its President since inception. Effective March 12, 2012, Joseph Lu was appointed as interim Chief Financial Officer until such time as the Company hires a permanent Chief Financial Officer. Mr. Lu also resigned as President of the Company but will continue as Chief Executive Officer. Prior to founding Powin, Mr. Lu served as the General Manager of the Shunn Feng Ind. Co., Ltd. in Taiwan.From 1980 to 1986, Mr. Lu was employed as an Environmental Engineer for the Sinotech Engineering Consultant Co. in Taiwan. From 1979 to 1980, Mr. Lu was a quality control inspector for the Shunn Feng. Ind. Co. Ltd. in Taiwan.Additionally, from 1988 to 1996, Mr. Lu was the President of the Euro Belt Factory Ltd. in Taiwan.From 1995 to 2006, Mr. Lu was the President of the Qingdao Triple Master Fitness Co., a company that manufactured fitness equipment.In 2000, Mr. Lu began serving as president of the Qingdao Wei Long Co. Ltd., a company that manufactures outdoor camping cookware. Zaixiang Fred Liu was born in China.He received his B.S. degree in 1982 from Shangdong Industry University.Since January 2004 he has served as the vice president of Powin in charge of research and development.He began working with Powin in 1998 as an engineer in charge of pricing, engineering, and coordinating with factories and customers.Prior to his service with Powin, from 1982 until 1998, Mr. Lu worked at Shandong Machinery I&L Corp. High Might Co. as an exporter, vice manager, and chief economist. Ty Measom received his Bachelor of Science degree in Engineering from Utah State University in 1987.From 1986 to 1990, he was a Lead Engineer for ICON Health and Fitness.In 1990, Measom founded Camp Chef Outdoor Cooking Products, where he as served as an owner and officer ever since. Camp Chef is located in Logan, Utah. Jingshuang “Jeanne” Liu has served as Operations and General Manager of Powin OEM since 1996 and in 2010 advanced to Senior Vice President of Operation of Powin OEM. Effective March 12, 2012, Jeanne Liu resigned as Senior Vice President, Operations, and was appointed President of the Company.Her responsibilities include implementing and maintaining the chain of operations, inventory control and production scheduling.Prior to her employment at Powin, Ms. Liu was the Officer Manager at the Northwest China Council from 1994 to 1996.She received her Bachelor of Science degree in Geography from Beijing Normal University in 1982.Subsequently, she received her Master of Science in Geography from the University of Idaho in 1989 and her Master of Business Administration from the University of Idaho in 1991. There is no arrangement or understanding between any executive officer and any other person pursuant to which any of such executive officers have been selected to their respective positions. Board Leadership Structure and Role in Risk Oversight The Company is led by Joseph Lu, who serves as Chief Executive Officer, Chairman of the Board and Interim Chief Financial Officer.The Company does not have a member of the Board of Directors who is formally identified as the lead independent director. Our board leadership structure has proven to be effective for the Company, and we believe that having a combined CEO and Chairman of the Board provides the right form of leadership for the Company.Although we have a single leader for the Company, the active participation and input of the other members of the Board in overseeing the Company's business ensures that our President and Chairman of the Board does not lead alone. It is management's responsibility to assess and manage the Company's exposure to risk; however, the Board of Directors takes a lead in establishing guidelines and policies that govern the process.As needed, the Board of Directors also requests and obtains from management any information that the Board considers relevant to the management of risk.We believe that our directors provide effective oversight of the risk management function. Security Ownership of Certain Beneficial Owners and Management The following table sets forth those known to the Company to be beneficial owners of more than five percent (5%) of any class of the Company's securities as ofApril 12, 2012 (except as otherwise noted): Name of Beneficial Owner Common Stock Beneficially Owned, $0.001 Par Value Percentage of Common Stock Beneficially Owned Preferred Stock Beneficially Owned, $100 Par Value Percentage of Preferred Stock Beneficially Owned Joseph Lu 133,167,000(a) 82.10% 0 0% 20550 S.W. 115th Ave. Tualatin, OR 97062 Allied Financial Services 8.60% C/O Stephen P Pinto 2994 Baywalk RD Alameda, CA 94052 Arthur F Arnell & Louise E Arnell Ttees Arnell Family Trust 8.60% Ttees Arnell Family Trust 7 SAN JOSE,CA 95135-2112 Stanley H Elam & Patricia E Elam Jt Ten 8.60% 17 SAN LORENZO,CA 94115 Marion Flaherty 8.60% CARMEL,CA 93923-7951 Roy Guerro 8.60% 1ve. SAN FRANCISCO,CA 94122 William D Hussey & Sandra Lee Hussey Jt Ten 8.60% 20 MUTH DR ORINDA,CA 94563-2806 Michael T Wolf 8.60% 4305 Stterling LN BEAUMONT,TX 77706-4134 Adrian Family Trust 16.60% Encinttas, CA 92024 (a) Includes 66,550,500 shares held by Mr. Lu’s wife, Mei-Yi Lu. The security ownership of directors and executive officers of the Company as of May 1, 2012 is as shown in the following table.As of April 12, 2012, there were 162,172,538shares of Common Stock and 5,660 shares of Preferred Stock issued and outstanding. Name of Beneficial Owner Common Stock Beneficially Owned Percentage of Common Stock Beneficially Owned Preferred Stock Beneficially Owned Percentage of Preferred Stock Beneficially Owned Joseph Lu 133,167,000 (a) 82.1% 0 0% Zaixiang(Fred) Liu * 0 0% Ty Measom * 0 0% Jingshuang (Jeanne) Liu * 0 0% (a)Includes 66,550,500 shares held by Mr. Lu’s wife, Mei-Yi Lu. ∗Less than 1% Executive Compensation The following table summarizes the total compensation of the Company’s President and the Company's other executive officers whose total compensation exceeded $100,000 for the fiscal year ended December 31, 2011. SUMMARY COMPENSATION TABLE Stock Name and Principal Position Year Salary Bonus Compensation Total Joseph Lu $0 Chairman of the Board and
